—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered October 24, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s claim, that decedent’s spouse’s lineup identification was tainted by her inadvertent viewing of a wanted poster in her sister-in-law’s car, is unpreserved as a matter of law, never having been raised at Criminal Term (CPL 470.05 [2]), and we decline to review it in the interest of justice. Were we to reach this issue, we would find that the fortuitous viewing was neither police arranged nor an identification procedure (People v Brown, 159 AD2d 411, lv denied 76 NY2d 785).
Defendant failed to object to the court’s charge, and thus this claim is also unpreserved (CPL 470.05 [2]; People v Jackson, 76 NY2d 908; People v Autry, 75 NY2d 836), and we decline to review it in the interest of justice. Were we to consider the claim, we would find that the charge, read as a whole, correctly informed the jury how to assess identification testimony.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.